UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/20/2020
                                                                       :
ERIC FISHON, ALICIA PEARLMAN, and PATRICK :
YANG, individually and on behalf of all others similarly :
situated,                                                              :
                                                                       :      19-cv-11711 (LJL)
                                    Plaintiffs,                        :
                                                                       :           ORDER
                  -v-                                                  :
                                                                       :
PELOTON INTERACTIVE, INC.,                                             :
                                                                       :
                                    Defendant.                         X

----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        At the Initial Conference convened today, Plaintiffs’ counsel informed the Court that four
pro se parties had been mistakenly added to the docket as a result of a previous filing error made
by Plaintiffs’ counsel. Plaintiffs’ counsel represented that these four individuals are not involved
in the present case and were not intended to be named and requested that they be removed from
the docket. Defendant advised that it had no objection.

       Accordingly, IT IS HEREBY ORDERED that the following four individuals shall be
dismissed from this case, as they were never intended to be parties to this litigation:

                                                     Maryana Feigen
                                                       Travis Frost
                                                       Alana Sage
                                                      Skylar Werde

         SO ORDERED.

Dated: February 20, 2020                                    __________________________________
       New York, New York                                              LEWIS J. LIMAN
                                                                   United States District Judge
